Citation Nr: 1538684	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for mitral valvular disease with prolapse and +1 mitral regurgitation, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision that, in pertinent part, denied service connection for hypertension and for mitral valvular disease with prolapse and +1 mitral regurgitation.  The Veteran timely appealed.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Mitral valvular disease with prolapse and +1 mitral regurgitation was not present during active service, and is not otherwise related to service-including his presumed exposure to herbicides therein; nor is it due to or aggravated by his service-connected PTSD. 


CONCLUSION OF LAW

Mitral valvular disease with prolapse and +1 mitral regurgitation was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through June 2009 and September 2009 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board notes that the Veteran's service personnel records reflect receipt of the Vietnam Campaign Medal and the Vietnam Service Medal, and show service in the Republic of Vietnam from August 1970 to September 1971.  Hence, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability is warranted for certain disorders:  Mitral valvular disease with prolapse and +1 mitral regurgitation is not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Hence, entitlement to presumptive service connection for such disability due to Agent Orange exposure is not warranted.  While ischemic heart disease, including coronary artery disease, is listed among the diseases presumed to be associated with Agent Orange exposure, here, there are no findings of ischemic heart disease to warrant presumptive service connection.  In fact, VA records include electrocardiogram findings of no ischemic changes and of normal functional capacity in April 2008; and the report of VA examination in September 2009 reveals no coronary artery disease.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, endocarditis, which covers all forms of valvular heart disease, is considered chronic under section 3.309.

On a "Report of Medical History" completed by the Veteran at the time of a pre-induction examination in September 1969, the Veteran reported pain or pressure in the chest.  The examiner noted chest pain on occasion.  Clinical evaluation at pre-induction in September 1969 and at entry in September 1970 revealed a normal heart.  Under these circumstances, the Veteran is presumed sound at entry into active service.

Service treatment records do not reflect any findings or complaints of chest pain or of valvular heart disease.  Service dental records, dated in April 1970, reveal that the Veteran answered "no" when asked whether he ever had heart trouble or abnormal blood pressure, or whether he ever had rheumatic fever.  Service treatment records at the time of the Veteran's separation examination in September 1971 reveal a normal heart.  No heart disability was found in active service.

There is no competent evidence of valvular heart disease or of endocarditis in active service or within the first post-service year.

Notwithstanding the preclusion of the establishment of service connection on a presumptive basis, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA records, dated in November 2001, first show a questionable past medical history of mitral valvular prolapse.  At the time the Veteran reported no chest pain, no syncope, and no palpitations.  Examination of the heart revealed S1 and S2, regular rate and rhythm, and no murmurs, and a pulse rate of 72.

Private treatment records, dated in May 2005, reveal findings that raised the suspicion of mild cardiomyopathy, possibly due to hypertensive heart disease; echographic correlation was advised.  Subsequent records show a February 2006 problem list of atypical chest pain, and valvular heart disease-including mitral valve prolapse with moderate mitral regurgitation, mild aortic regurgitation, and mild tricuspid regurgitation.

VA records reveal that the Veteran underwent a coronary angiography in June 2008, revealing 1+ mitral regurgitation. 

The report of a September 2009 VA examination reveals the onset of mitral valvular disease in or about 2000, as when the Veteran was first aware of the diagnosis.  He reportedly had periods of racing heart beats around that time, and was told by a cardiologist that he had mitral valve prolapse.  He had no further evaluations of his heart until June 2008, when it was noted that he had mitral valve prolapse with +1 mitral regurgitation.  The Veteran reportedly had shortness of breath on exertion as well, and a normal stress test.  No coronary artery disease was found at that time, but testing did reveal mitral regurgitation.  The Veteran reportedly has intermittent episodes of tachycardia related to the mitral valve prolapse.  Heart size was normal.  The diagnosis was mitral valvular disease with prolapse and +1 mitral regurgitation; and the examiner opined that there was no history of a diagnosis until about 2001.

In this case, the record reflects that the Veteran was first diagnosed with mitral valvular disease with prolapse and +1 mitral regurgitation many years after his military discharge from service.  The Veteran is not entitled to direct service connection for mitral valvular disease with prolapse and +1 mitral regurgitation because there is no competent evidence linking his current disability to any disease or injury in active service.  The Board notes that the September 2009 examiner explained that valvular disease is a structural abnormality; and that this may have been present his entire life, but only became symptomatic in about 2001.  Moreover, this evidence of a possible pre-existing condition is not clear and unmistakable to overcome the presumption of soundness at entry.  Here, the evidence of record weighs against a finding that mitral valvular disease with prolapse and +1 mitral regurgitation was present during active service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.  While the Veteran is competent to report symptoms, he is not competent to provide an etiology opinion linking mitral valvular disease with prolapse and +1 mitral regurgitation to service, as this is beyond the capacity of a lay person to observe.  

Here, the Veteran asserts that his mitral valvular disease with prolapse and +1 mitral regurgitation is secondary to his service-connected PTSD.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

In August 2007, a VA physician noted that the Veteran's mitrovalve relapse causes dizziness and mild chest pains, and that the Veteran experienced symptoms at least a few times monthly; and noted that the Veteran could distinguish these symptoms from a panic attack.  Records reflect that the Veteran's PTSD symptoms included persistent depression and anxiety, and that the Veteran had panic attacks at least a few times a month.

Following examination in September 2009, the examiner opined that the Veteran's mitral valvular disease with prolapse and +1 mitral regurgitation is not caused by, related to, or aggravated by the service-connected PTSD.  In support of the opinion, the examiner noted that structural disease of a valve is not due to any neuroendocrine abnormality; and that there is no history of diagnosis until about 2001.  The examiner explained that the usual murmur with mitral valve prolapse was not present, or was too soft to be heard at the time of the Veteran's separation from active service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the September 2009 examination report to be persuasive in finding that current mitral valvular disease with prolapse and +1 mitral regurgitation was less likely related to active service, or due to or aggravated by the service-connected PTSD.  The VA examiner reviewed the medical history and provided a rationale which considered whether there was any relationship between mitral valvular disease with prolapse and +1 mitral regurgitation, and PTSD.  The evidence, including the service separation examination, does not show that mitral valvular disease with prolapse and +1 mitral regurgitation was present in service. Moreover, given the notation that valvular disease is a structural abnormality, the Board finds that any evidence of aggravation or of a permanent increase of severity of symptoms of mitral valvular disease with prolapse and +1 mitral regurgitation due to PTSD symptoms is indeed lacking because, as explained, structural abnormalities are not affected by any neuroendocrine abnormality.  The Board finds the opinion in the September 2009 examination report is factually accurate, fully articulated, and contains sound reasoning. Therefore, the opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

While the Veteran contends that his mitral valvular disease with prolapse and +1 mitral regurgitation was caused by or had worsened due to his PTSD, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying mitral valvular disease, or to identify that such a disability is related to service or due to or aggravated by his service-connected PTSD.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

While literature concerning heart disease, to include potential causes thereof, has been submitted, the information therein is too general in nature to provide, alone, the necessary evidence to support a grant of service connection.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents submitted in the current case do not address the facts of this specific case and, thus, are not entitled to any probative weight.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for mitral valvular disease with prolapse and +1 mitral regurgitation, to include as secondary to PTSD.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for mitral valvular disease with prolapse and +1 mitral regurgitation, to include as secondary to PTSD, is denied.


REMAND

Hypertension 

The Veteran seeks service connection for hypertension and has asserted that the claimed disability is secondary to his service-connected PTSD.  Records show that he was first diagnosed with PTSD in the early 2000's (see notation of October 2001 Vet Center evaluation and August 2002 VA PTSD examination).  VA records show intermittent elevations of hypertension from 2001, which was mild at the time; his hypertension then was controlled by exercise, weight control, and diet.  Records show that the Veteran was started on blood pressure medications in March 2005, and that blood pressure medications were increased in July 2007.  Since then, his hypertension has been controlled on medications.
 
Service treatment records do not reflect any findings or complaints of elevated blood pressure or hypertension.  The post-service records show a diagnosis of hypertension more than one year after the Veteran's service discharge; and reflect that the Veteran's hypertension was well controlled on medications in September 2009.

Following examination in September 2009, a VA examiner opined that the Veteran's hypertension is less likely as not caused by, related to, or aggravated by his chronic PTSD.

The Board finds that the medical evidence of record is insufficient to make a decision on the claim.  There is no opinion of record as to whether the Veteran's hypertension either had its onset in active service or is otherwise related to active service, to include as a result of presumed exposure to herbicides.  Hence, the Veteran is entitled to another examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, dated from June 2011; and associate them with the Veteran's claims file (paper or electronic).

2.  Afford the Veteran a VA examination to determine the etiology of any hypertension found to be present.  The examiner should opine as to: 

(a)  Whether hypertension at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service, to include as a result of presumed exposure to herbicides.  In providing this opinion, the examiner should indicate consideration of the 2012 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD, and/or medications taken for treatment, caused hypertension.  Please provide a complete explanation for the opinion.
 
(c)  Whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD, and/or medications taken for treatment, aggravated (i.e., permanently worsened) the Veteran's hypertension beyond the natural progress of the disease.  Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

All opinions and conclusions expressed must be supported 
by a complete rationale in a report.  Review of the entire file is required; however, attention is invited to the medical treatise article entitled, "Arterial Hypertension," submitted by the Veteran in January 2011.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Center (AMC); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


